proceedings would have been different.          Strickland v. Washington, 466
                  U.S. 668, 687-88 (1984); Warden, Nev. State Prison v. Lyons, 100 Nev. 430,
                  432-33, 683 P.2d 504, 505 (1984) (adopting the test in Strickland); see also
                  Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102, 1114 (1996).
                                First, appellant claimed that counsel was ineffective for failing
                  to appear at his initial arraignment, where counsel should have
                  challenged appellant's arrest on the basis that the police officer made a
                  binding promise not to arrest him, and challenged the arraignment
                  because it was not held within 72 hours of his arrest. Appellant failed to
                  demonstrate deficiency or prejudice. He did not demonstrate that his
                  arrest was illegal, and the record belies his claim that he was not
                  arraigned within 72 hours of his arrest.          See id.     Counsel cannot be
                  deemed ineffective for failing to file futile motions.      Donovan v. State, 94
                  Nev. 671, 675, 584 P.2d 708, 711 (1978). Thus, the district court did not
                  err in denying this claim.
                                Second, appellant claimed that counsel was ineffective for
                  failing to challenge the amended criminal complaint because it was signed
                  without authority and constituted a violation of the Double Jeopardy
                   Clause. Appellant failed to demonstrate deficiency or prejudice.
                  Appellant's claim is belied by the record, as the complaint was signed by a
                  deputy district attorney under penalty of perjury.          See NRS 171.102. In
                  regard to his claim of a double jeopardy violation, he had not yet been
                  tried or punished for any of the offenses and thus double jeopardy was not
                   at issue.   See Jackson v. State, 128 Nev.              , 291 P.3d 1274, 1278
                  (2012), petition for cert. filed, 81 U.S.L.W.      (U.S. Mar. 8, 2013) (No. 12-
                  9118). Because a challenge to the amended criminal complaint would
                  have been unsuccessful, appellant failed to demonstrate that counsel was

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A

    MataMENEVEMIIIZER
                ineffective. See Donovan, 94 Nev. at 675, 584 P.2d at 711. Accordingly,
                the district court did not err in denying this claim.
                            Third, appellant claimed that counsel was ineffective for
                failing to argue at the preliminary hearing that the prosecution was a
                "sham" because Counts 3 and 4 were the same as Count 6. Appellant
                failed to demonstrate deficiency or prejudice, as this claim is clearly belied
                by the record. Count 3 charged him with assault with the use of a deadly
                weapon of victim Kurt Holub, while Count 4 charged him with battery
                with the use of a,deadly weapon of a different victim, Ryan Hickman, and
                Count 6 charged him with attempted murder of Hickman. Thus, the
                charges in the counts were not identical. Furthermore, appellant was
                convicted only of Counts 3 and 4, which were two different offenses
                involving two different victims. Thus, the district court did not err in
                denying this claim.
                            Fourth, appellant claimed that counsel was ineffective for
                failing to file a motion to produce victim Hickman at the preliminary
                hearing, which would have resulted in the dismissal of charges when
                Hickman did not appear to testify at the hearing. Appellant failed to
                demonstrate deficiency or prejudice. A defendant may be bound over for
                trial if the evidence at the preliminary hearing is sufficient to establish
                probable cause that a crime was committed by the defendant, and
                probable cause to support a criminal charge may be based on slight or
                marginal evidence. Sheriff, Washoe Cnty. v. Hodes, 96 Nev. 184, 186, 606
                P.2d 178, 180 (1980); NRS 171.206. While Hickman did not testify at the
                preliminary hearing, Holub's testimony established probable cause to
                support the charges related to Hickman—two counts of battery with the
                use of a deadly weapon and one count of attempted murder. Holub

SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A

  MSSIMIN                                      KeZMAINSE
                testified that appellant confronted him and Hickman and swung a knife at
                them, cutting Hickman on the hand. Holub further testified that
                appellant drove off but then came back and drove his truck at Holub and
                Hickman, hitting Hickman and trapping him between the truck and a
                transformer before driving away. Because the State was unable to locate
                Hickman and have him testify about his injuries at the preliminary
                hearing, the State struck the "resulting in substantial bodily harm"
                language from one of the battery charges. Appellant failed to demonstrate
                a reasonable probability that any of the charges would have been dropped
                had counsel filed a motion to produce Hickman at the preliminary hearing.
                Thus, the district court did not err in denying this claim.
                            Fifth, appellant claimed that counsel was ineffective for failing
                to suppress Holub's testimony at the preliminary hearing because Holub
                was in jail and was a "duress witness" and because Holub had a prior
                felony conviction and thus was in "infamy" and could not testify as a
                witness. Appellant failed to demonstrate deficiency or prejudice. The
                State met its burden of presenting probable cause to bind appellant over
                for trial, and the alleged problems with the testimony identified by
                appellant would not have affected the admissibility of that testimony at
                the preliminary hearing. Because a motion to suppress would have been
                futile, counsel was not ineffective for failing to file it.   See Donovan, 94
                Nev. at 675, 584 P.2d at 711. Therefore, we conclude that the district
                court did not err in denying this claim.
                            Sixth, appellant claimed that counsel was ineffective for
                failing to subpoena a "bar full of people" for the preliminary hearing.
                Appellant failed to demonstrate deficiency or prejudice, as he failed to
                explain what the witnesses would have testified to or how the testimony

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                would have affected the outcome of the proceedings.       See Hargrove, 100
                Nev. at 502-03, 686 P.2d at 225. Thus, the district court did not err in
                denying this claim.
                            Seventh, appellant claimed that counsel was ineffective for
                failing to ensure that a bench conference during the preliminary hearing
                was recorded and for failing to object to witnesses' testimony. Appellant
                failed to demonstrate deficiency or prejudice, as he failed to support these
                claims with any specific facts that would entitle him to relief. Id. Thus,
                the district court did not err in denying these claims.
                            Eighth, appellant claimed that counsel was ineffective during
                the preliminary hearing for asking Officer Kruse only four questions, for
                not objecting to Officer Kruse's testimony about Hickman, and for failing
                to question Officer Kruse about inducing appellant to return to the scene
                of the crime by promising that he would not be arrested. Appellant failed
                to demonstrate deficiency or prejudice. At the preliminary hearing,
                Officer Kruse testified that he arrived at the scene and saw a victim lying
                on the ground and that he interviewed appellant later that night. Counsel
                objected to any identification of the victim, and the officer did not identify
                the victim as Hickman nor testify about appellant's arrest or statements.
                Appellant failed to indicate how any further objections or questioning of
                the officer would have changed the outcome of the proceedings. Therefore,
                the district court did not err in denying these claims.
                            Ninth, appellant claimed that counsel was ineffective for
                failing to appeal or challenge the probable-cause determination.
                Appellant failed to demonstrate that his trial counsel's performance was
                deficient or that he was prejudiced, because sufficient evidence was
                presented at the preliminary hearing to support the bind-over to the

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
                district court. See Donovan, 94 Nev. at 675, 584 P.2d at 711. Therefore,
                we conclude that the district court did not err in denying this claim.
                            Tenth, appellant claimed that counsel was ineffective for
                failing to personally appear at his arraignment in district court and at a
                pretrial hearing. Appellant failed to demonstrate deficiency or prejudice.
                He did not explain how counsel's personal presence, rather than the
                presence of counsel's associate, at the arraignment and pretrial hearing
                would have affected the outcome of the proceedings. Thus, the district
                court did not err in denying this claim.
                            Eleventh, appellant claimed that counsel was ineffective for
                failing to remove herself as appellant's counsel several weeks after his
                arraignment. This claim is belied by the record, as counsel moved to
                withdraw shortly after the arraignment in district court, explaining that
                appellant refused to cooperate and wanted different counsel, but the
                district court initially denied the motion and did not allow counsel to
                formally withdraw until several months later. Thus, the district court did
                not err in denying this claim.
                            Twelfth, appellant claimed that counsel was ineffective for
                waiving his attorney-client privilege. Appellant asserted that, after his
                first counsel was removed and he was appointed new counsel, his new
                counsel informed the district court that he had obtained appellant's case
                file from appellant's previous counsel. Appellant failed to demonstrate
                deficiency, as counsel was not unreasonable for obtaining the necessary
                files and informing the court of this. Thus, the district court did not err in
                denying this claim.
                            Thirteenth, appellant claimed that counsel was ineffective for
                failing to object to a competency evaluation and an order of commitment.

SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                     Appellant failed to demonstrate deficiency or prejudice. The district court
                     ordered appellant removed from the courtroom and evaluated for
                     competency after appellant's behavior disrupted a pretrial hearing and
                     appellant refused to cooperate with counsel. At a subsequent hearing,
                     appellant again was removed from the courtroom for disruptive behavior,
                     and the district court ordered him to be committed, evaluated, and
                     treated. Appellant failed to explain how any objection by counsel would
                     have affected the outcome of the proceedings. Thus, the district court did
                     not err in denying this claim.
                                 Fourteenth, appellant claimed that counsel was ineffective for
                     failing to meet with him until a month after being appointed to represent
                     him. Appellant also claimed that counsel was ineffective for stating on
                     several occasions to the district court that counsel was unprepared to go to
                     trial, and for lying to appellant as to the reason for the one-day delay of
                     trial. Appellant failed to demonstrate prejudice, as he did not explain how
                     counsel's failure to meet with him, statements of unpreparedness, or
                     explanation for the trial delay affected the outcome of the trial.
                     Furthermore, while the record indicates that counsel wanted more time to
                     investigate and prepare for trial, appellant refused to waive his right to a
                     speedy trial and postpone the trial. Therefore, we conclude that the
                     district court did not err in denying these claims.
                                 Fifteenth, appellant claimed that counsel was ineffective for
                     failing to move to dismiss the charges based on speedy trial violations and
                     double jeopardy concerns. Appellant failed to demonstrate deficiency or
                     prejudice. Any delay in trial beyond the 60-day statutory time limit was
                     due to appellant's refusal to work with counsel and his disruptive
                     behavior, which resulted in his commitment and treatment.          See NRS

SUPREME COURT
        OF
     NEVADA
                                                           7
(0) 1947A

             Eames                                                         ILta
                178.556; Furbay v. State, 116 Nev. 481, 484-85, 998 P.2d 553, 555 (2000).
                As discussed earlier, double jeopardy was not at issue because appellant
                had not yet been tried, convicted, or punished for any of the offenses with
                which he was charged. See Jackson, 128 Nev. at , 291 P.3d at 1278.
                Because a motion to dismiss on these bases would have been futile,
                counsel was not ineffective for failing to file one. See Donovan, 94 Nev. at
                675, 584 P.2d at 711. Thus, the district court did not err in denying these
                claims.
                            Sixteenth, appellant claimed that counsel was ineffective for
                recommending that the trial be postponed over appellant's objections and
                for attempting to convince him to waive his right to a speedy trial.
                Appellant failed to demonstrate that he was prejudiced, as counsel neither
                asked for a continuance nor waived appellant's right to a speedy trial.
                Thus, the district court did not err in denying this claim.
                            Seventeenth, appellant claimed that counsel was ineffective
                for failing to file or address his proper person motions regarding
                ineffective assistance of counsel and complaints against the clerk and the
                district court. Appellant failed to demonstrate prejudice, as he failed to
                demonstrate a reasonable probability that the outcome of the trial would
                have been different had counsel considered those motions. Thus, the
                district court did not err in denying this claim.
                            Eighteenth, appellant claimed that counsel was ineffective for
                failing to invoke appellant's right to discovery regarding Hickman and for
                failing to prevent Hickman from testifying at trial. Appellant did not
                demonstrate deficiency or prejudice, as he failed to support his claim with
                specific factual allegations. See Hargrove, 100 Nev. at 502-03, 686 P.2d at
                225. Furthermore, counsel did object to Hickman's testifying at trial, but

SUPREME COURT
        OF
     NEVADA
                                                       8
(0) 1947A
                the trial court allowed Hickman to testify. Thus, the district court did not
                err in denying this claim.
                            Nineteenth, appellant claimed that counsel was ineffective for
                failing to call any defense witnesses, particularly when appellant informed
                counsel about a "bar full of witnesses." Appellant failed to demonstrate
                deficiency or prejudice. Before trial, counsel advised the district court that
                he needed more time to investigate and prepare for trial but that
                appellant wished to proceed to trial without any further delay and against
                the advice of counsel. Furthermore, appellant failed to explain what
                testimony any possible defense witnesses would have offered.               Id.
                Accordingly, the district court did not err in denying this claim.
                            Twentieth, appellant claimed that counsel was ineffective for
                failing to move for a directed verdict after Hickman testified that the truck
                incident was an accident. Appellant failed to demonstrate deficiency or
                prejudice. Although the district court may enter a judgment of acquittal,
                NRS 175.381(2), there is no provision in Nevada law for the entry of a
                directed verdict in a criminal case. To the extent that appellant contended
                that counsel should have requested a judgment of acquittal, a review of
                the record reveals sufficient evidence to sustain his convictions for assault
                with the use of a deadly weapon and battery with the use of a deadly
                weapon. Holub testified at trial that appellant was driving slowly down
                the street looking at Holub and Hickman, and then appellant turned his
                truck towards them, sped up, and hit Hickman before reversing and
                driving away. Hickman did not contradict this testimony, but rather
                testified that he had his back turned and did not see the truck until
                immediately before it struck him. From this evidence, a reasonable juror
                could have concluded that appellant deliberately aimed his truck at the

SUPREME COURT
        OF
     NEVADA
                                                      9
(0) 1947A
victims and thus committed assault against Holub and battery against
Hickman. Thus, appellant failed to demonstrate that his counsel was
ineffective for failing to move for a judgment of acquittal. Accordingly, the
district court did not err in denying this claim.
            Twenty-first, appellant claimed that counsel was ineffective
for failing to move for a mistrial after the district court commented to the
jury that it would have found him guilty of the same counts as the jury
did. Appellant failed to demonstrate prejudice, as the district court made
this comment after the jury returned the verdict, and appellant could not
show that the comment improperly influenced the jury. Thus, the district
court did not err in denying this claim.
            Twenty-second, appellant claimed that appellate counsel was
ineffective for raising only five claims on direct appeal, and for failing to
raise all of the issues that appellant raised in his proper person motions
filed in district court. Appellant failed to demonstrate deficiency or
prejudice, as he failed to support this claim with specific factual
allegations. See Hargrove, 100 Nev. at 502-03, 686 P.2d at 225. Appellant
failed to provide any explanation as to which specific claims counsel
should have raised on direct appeal or why those claims would have been
successful. Thus, the district court did not err in denying this claim.
            To the extent that appellant raised the above claims outside
the context of ineffective assistance of counsel, he waived them by failing
to raise them on direct appeal or demonstrate that he had good cause for
his failure to raise them. See NRS 34.810(1)(b)(2), (3).
            Appellant also claimed that his constitutional rights were
violated when (1) he was not allowed to call an attorney during
questioning by the police; (2) the district court removed him from the



                                      10
                courtroom and did not appoint someone as amicus curiae during pretrial
                hearings; (3) he did not receive a trial within 60 days of his arrest, and the
                district court did not explain his speedy trial rights to him; (4) the clerk
                refused to file his proper person documents, and the district court ordered
                his proper person motions to be stricken as fugitive documents; (5) the
                district court did not consider his complaints and motions regarding
                judicial bias, ineffective assistance of counsel, and the clerk's refusal to file
                his submissions; (6) the district court did not inquire about his counsel's
                case load before appointing him; (7) he was under the influence of a pain
                reliever and muscle relaxant, which prevented him from testifying at trial;
                (8) the district court set a time limit on the trial and rushed the defense's
                questioning of witnesses; (9) the district court did not instruct the jury as
                to accident; and (10) the district court denied his post-sentencing motion to
                dismiss counsel. These claims were also waived because they could have
                been raised on direct appeal and appellant did not demonstrate cause and
                actual prejudice for his failure to do so. NRS 34.810(1)(b)(2), (3).
                             Next, appellant claimed that the district court erred by
                instructing the jury on flight. This claim was raised and rejected on direct
                appeal, and the doctrine of the law of the case prevents further litigation
                of this issue. See Hall v. State, 91 Nev. 314, 316, 535 P.2d 797, 799 (1975).
                             Finally, appellant claimed that this court violated his
                constitutional rights on direct appeal by denying his motions to dismiss
                counsel and appoint alternate counsel. We conclude that the district court
                did not err in denying these claims, as the district court does not have




SUPREME COURT
        OF
     NEVADA
                                                       11
(0) 1947A
                jurisdiction over this court's decisions.     See Nev. Const. art. 6, § 6.

                Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3




                                                                                  J.
                                                   Gibbons

                                                         .,
                                                  .1).e ULCOAL
                                                             kr5_                 J.
                                                   Douglas


                                                                                  J.
                                                   Saitta


                cc: Hon. Linda Marie Bell, District Judge
                     James Lewis Atkins
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      3 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                    12
(0) 1947A